The Honorable Mike Beebe State Senator Capitol Building Little Rock, Arkansas 72201
Dear Senator Beebe:
This is in response to your request for an opinion concerning the constitutional requirement that the general appropriation bill be passed before any other appropriation bills are enacted. Specifically, your question is as follows:
  Is it constitutional for either House to pass appropriation bills prior to the enactment of the general appropriation bill so long as those bills are not acted upon by the other House and therefore enacted prior to the passage of the general appropriation bill?
Resolution of your question will turn upon a construction of Arkansas Constitution Art. 5 40, which provides:
  In making appropriations for any biennial period, the General Assembly shall first pass the General Appropriation Bill provided for in Section 30 of Article 5 of the constitution, and no other appropriation bill may be enacted before that shall have been done.
Unfortunately, there is no interpretive Arkansas case law construing the language of this section.  It is my opinion, however, that one thing is clear under this provision.  The general appropriation bill must be the first bill passed by the general Assembly; this means passed by both houses.  Section 40 also provides that no other appropriation bill may be enacted before the passage of the General Appropriation Bill.
Section 40 does not, in my opinion, seem to prohibit passage of another appropriation bill by just one House of the General Assembly, prior to passage of the General Appropriation Bill. Passage of a bill by one House is not tantamount to enactment. Enactment requires at least passage by both houses of the General Assembly.  Thus, a bill passed by one House has not been "enacted" prior to the passage of the General Appropriations Bill.  It is my opinion that the constitutional mandate will be satisfied if the General Appropriation Bill is the first bill passed by both houses, and if no other bill is enacted prior to its passage.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.